United States Court of Appeals
                                    Tenth Circuit
                                          Office of the Clerk
                                  Byron White United States Courthouse
                                           1823 Stout Street
                                        Denver, Colorado 80257
                                            (303) 844-3157

Elisabeth A. Shumaker                                                               Chris Wolpert
Clerk of Court                                                                    Chief Deputy Clerk

                                           May 17, 2019


Honorable Philip A. Brimmer, Chief Judge
Honorable Christine M. Arguello
Honorable William J. Martinez
Honorable R. Brook Jackson
Honorable Raymond P. Moore
Honorable Daniel D. Domenico


        Re:      Certification of State Law
                 Gale v. City and County of Denver, No. 18-1269
                 (D. Ct. No. 1:16-CV-02436-MSK-KMT)

Dear Judges:

       The court has certified a question of state law to the Colorado Supreme Court in Gale v.
City and County of Denver, No. 18-1269, D. Ct. No. 1:16-CV-02436-MSK-KMT.

        Attached for your information is a copy of the court’s certification order.

                                               Very truly yours,
                                               ELISABETH A. SHUMAKER, Clerk


                                               Kevin Schwalbe
                                               Deputy Clerk

EAS/ks

Enclosures

cc: All Tenth Circuit Judges